Citation Nr: 0527719	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  95-41 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for residuals of a 
right elbow injury.

3.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Boston, Massachusetts.  In March 1995, the RO denied service 
connection for a right elbow injury, a left ankle injury, 
whether new and material evidence had been presented to 
reopen a claim for service connection for right shoulder 
injury, and whether the claim for service connection for 
right hand injury was well grounded.  In June 1995 the 
veteran had a hearing before a Decision Review Officer at the 
RO in Boston, Massachusetts.  

In April 1999 the Board reopened the veteran's claim for 
entitlement to service connection for a right shoulder 
disability and remanded that claim, along with claims for 
entitlement to service connection for a right elbow 
disability and entitlement to service connection for a left 
ankle disability, to the RO for further development.  It 
denied entitlement to service connection for a right hand 
disability.  After the RO attempted the requested 
development, the RO continued the denial of service 
connection for residuals of a right shoulder injury, service 
connection for residuals of a right elbow injury, and service 
connection for residuals of a left ankle injury.

In April 2004 the Board again remanded the case to the RO for 
further development.  After the RO attempted the requested 
development, the RO continued the denial of service 
connection for residuals of a right shoulder injury, 
residuals of a right elbow injury, and residuals of a left 
ankle injury.


FINDINGS OF FACT

1.  The veteran does not have residuals of a right shoulder 
injury that was sustained during his military service; 
degenerative changes were first manifested many years after 
service.

2.  The veteran has residuals of a right elbow injury that 
was sustained during his military service.

3.  The veteran does not have residuals of a left ankle 
injury that were sustained during his military service; 
arthritis was first manifested many years after service.


CONCLUSIONS OF LAW

1.  Residuals of a right shoulder injury were not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).

2.  Residuals of a right elbow injury were incurred active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  Residuals of a left ankle injury were not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that service connection is warranted for 
injuries to his right shoulder, right elbow, and left ankle.  
He asserts that he incurred the injuries when he variously 
ran into a wall and fell off a trampoline while in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Initially, the Board notes that the veteran's service medical 
and personnel records are not on file, having been destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC).  Consequently, in reaching this decision, the Board 
acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

A.  Residuals, Right Shoulder Injury

The veteran asserts that he injured his right shoulder while 
in service and that he has residuals of that injury.  As 
noted above, his medical records are unavailable.  After much 
effort, the Board was unable to obtain any other 
contemporaneous medical record showing that the veteran 
injured his right shoulder while in service.

Relevant post-service medical evidence includes a progress 
note from the Fallon Clinic dated in July 1994; a VA Joints 
examination report dated in February 2003, and a VA 
Radiographic report also dated in February 2003.  The veteran 
has also submitted a photocopy of a photograph of a man in 
civilian clothes in a full-arm cast.

The July 1994 progress note from the Fallon Clinic showed 
that the veteran made an appointment because of a two-week 
history of right upper extremity pain.  At that time there 
had been no apparent trauma.  Physical examination revealed 
tenderness in the greater tuberosity region of the right 
shoulder with a full range of motion.  There was pain on 
resisted abduction but not external rotation.  The examiner 
was of the opinion that the veteran seemed to have right 
shoulder rotator cuff tendonitis.  Given the numbness in his 
right long finger, he could possibly have a mild cervical 
radiculopathy.

In February 2003 the VA Joints examination report showed that 
examination of the right shoulder revealed tenderness over 
the anterior aspect of the shoulder.  Following examination, 
the diagnosis was chronic tendonitis of the right shoulder.  
The examiner also stated it was as likely as not that "the 
above diagnoses are causally related to the injuries [the 
veteran] claims occurred while he was in the military."  The 
February 2003 VA Radiographic report of the right shoulder 
showed that degenerative changes were identified within the 
acromioclavicular joint of the right shoulder.  There 
appeared to be moderate elevation of the right humeral head, 
which was suggestive of an underlying rotator cuff injury.  
No acute fractures were identified.

The Board finds that service connection for residuals of a 
right shoulder injury is not warranted on either a direct or 
presumptive basis.  The veteran's service medical records are 
unavailable and there is no other contemporaneous record of 
an in-service complaint, diagnosis, or treatment of a right 
shoulder injury.  There is also no record of complaint, 
diagnosis, or treatment of right shoulder arthritis within 
the one year presumptive period.  In fact, the first 
complaint of shoulder pain comes in a July 1997 progress note 
from the Fallon Clinic, some 36 years after the injury was 
said to have taken place.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Despite the various assertions provided in 
the record that the veteran's right shoulder condition is due 
to an old injury there unfortunately remains no 
contemporaneous evidence that the veteran injured his right 
shoulder while in service, and the earliest treatment date of 
record is roughly 36 years ago.  The photocopy of a 
photograph provided by the veteran shows a man with a full-
arm cast, which does not show involvement of the shoulder.  
There is also no probative medical evidence of record that 
shows a nexus between the veteran's current right shoulder 
condition and his service.  The VA examiner's statement that 
the veteran's current condition is more likely than not due 
to injuries the veteran claimed occurred while he was in the 
military is not a statement of etiological fact, but instead 
appears to be only by history and is not a medical opinion as 
to the date of onset of disability.  The Board acknowledges 
that the veteran's service medical records were destroyed and 
that the Board has a heightened obligation to provide an 
explanation of the reasons or bases for its findings and to 
consider the benefit of the doubt rule.  Even so, the Board 
finds that for the reasons stated above the preponderance of 
the evidence is against the veteran's claim for service 
connection for residuals of a right shoulder injury and the 
veteran's claim must be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection for 
residuals of a right shoulder injury must be denied.

B.  Residuals, Right Elbow Injury

The veteran asserts that he injured his right elbow while in 
service and that his current disability of the elbow is 
related to that injury.  The veteran's service medical 
records are unavailable.  After much effort, the Board was 
unable to obtain any other contemporaneous medical record 
showing that the veteran injured his right elbow while in 
service.  The veteran has also submitted a photocopy of a 
photograph of a man in civilian clothes in a full-arm cast, 
which was received by the Board in December 2004.

Relevant post-service medical evidence includes a progress 
note from the Fallon Clinic dated in July 1994; a letter from 
Dr. Moretti dated in 1996; and VA Joints examination and 
Radiographic reports dated in February 2003.

The July 1994 progress note from the Fallon Clinic showed 
that the veteran's right elbow lacked about 20 degrees of 
full extension and the examiner made the notation "question 
from old fracture in the Army."  The examiner gave the 
impression that loss of elbow range of motion was probably 
from the veteran's prior fracture in the service many years 
ago.

A December 1996 letter from Dr. Moretti listed a right elbow 
fracture as a "service-related injury" from 1955.

The February 2003 VA Joints examination report showed that 
the veteran told the examiner he struck a wall with his right 
arm during service and there was some type of injury to his 
elbow.  The veteran did not remember the exact nature of his 
injury; however, he claimed he was placed in a long arm cast 
for an unknown period of time.  After the cast was removed 
the veteran's elbow continued to be sore and it became much 
worse several years later.  The veteran has been unable to 
fully straighten the elbow since the time of the injury.  The 
veteran said he experienced pain in the elbow occasionally, 
especially in cold weather.   Following examination, the 
diagnosis was old injury to the right elbow with a possible 
fracture with a residual flexion contracture and limitation 
of full flexion.  The examiner stated it was as likely as not 
that "the above diagnoses are causally related to the 
injuries [the veteran] claims occurred while he was in the 
military."  The VA Radiographic report from February 2003 
showed that there were no acute fractures or dislocation in 
the right elbow.  There was a narrowing of the joint space 
more in the lateral compartment.  There was a spur at the 
posterior aspect of the olecranon process.  There was a small 
density at the medial aspect of the right ulna which could be 


secondary to previous trauma.  There was no joint effusion.  
Findings at the right elbow suggested moderate 
osteoarthritis.

The Board finds that service connection for residuals of a 
right elbow injury is warranted.  In this instance, because 
the veteran's service medical records have been destroyed, 
the Board must piece together the history of the veteran's 
right elbow condition.  The July 1994 progress note from the 
Fallon Clinic related the veteran's elbow condition to a 
prior fracture.  The veteran and his wife testified that the 
veteran has been unable to fully extend his elbow since his 
in-service injury.  The Board has found that a layperson, 
such as the veteran, is competent to testify as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Whether one can fully extend one's elbow can be observed by a 
layperson.  In the February 2003 VA Joints examination the 
examiner related the veteran's elbow condition to his 
service.  The VA Radiographic report showed that the veteran 
had a small density at the medial aspect of the right ulna 
which could be secondary to previous trauma.  Finally, the 
veteran submitted a photocopy of a photograph of a man 
wearing a full-arm cast, which would serve to fully 
immobilize the elbow, on his right arm.  Given all of the 
above, and taking particular notice of the fact that the 
veteran's service medical records have been destroyed, the 
Board finds that there is at least a relative balance of 
positive and negative evidence regarding the onset of the 
veteran's in-service elbow injury, and the benefit of the 
doubt must therefore be resolved in favor of the claimant.  
See 38 U.S.C.A. § 5107(b) (West 2002); see also 38 U.S.C. § 
1131; 38 C.F.R. § 3.303.  The February 2003 VA Joints 
examination report provides evidence of a current right elbow 
disability as well as a nexus opinion between the veteran's 
current right elbow disability and his service.  This opinion 
is persuasive given the evidence of a right elbow injury in 
service, as evidenced by the photograph.  As such, the Board 
finds that service connection for residuals of a right elbow 
injury is warranted.

C.  Residuals, Left Ankle Injury

The veteran asserts that he injured his left ankle while in 
service and that he currently suffers from residuals of that 
injury.  The veteran's service medical 


records are unavailable.  After much effort, the Board was 
unable to obtain any other contemporaneous medical record 
showing that the veteran injured his left ankle while in 
service.

Relevant post-service medical evidence includes progress 
notes from the Fallon Clinic dated in June 1978, April 1990, 
October 1992, and October 2004; a letter from Dr. Moretti 
dated in December 1996; and a VA Joints examination report 
and a VA Radiographic report both dated in February 2003.

The June 1978 progress note from the Fallon Clinic noted, 
upon examination of the left foot and ankle, that there was 
an old fracture of the talus that involved the superior 
articular surface.  There was residual deformity on that 
surface with some alteration in density suggestive of 
possible aseptic necrosis.  There was narrowing of the ankle 
joint space with marginal osteoarthritic changes. There was 
also an Achilles spur.  The foot was otherwise negative.

The April 1990 progress note form the Fallon Clinic showed 
that there was marked deformity of the talus with loss of 
smooth articular surface, sclerosis and apparent subchondral 
cystic type change also.  There was accompanying hypertrophic 
spur formation of the distal tibial articular surface.  There 
were small planar and posterior calcaneal spurs present.  The 
examiner gave an impression of loss of volume with marked 
deformity of the talus presumably related in part to previous 
trauma and superimposed degenerative changes.

An October 1992 progress note from the Fallon Clinic found 
that the veteran had severe osteoarthritis of the left ankle 
and osteonecrosis of the talus, of many years' duration.  He 
had been noticing increasing pain, particularly on some days 
when it is damp or wet or when he has been standing all day.  
Physical examination showed that he had a slightly antalgic 
left leg gait. He had definite marked loss of motion of the 
left ankle but subtalar motion was nearly normal.  There was 
tenderness over the left ankle line but not a lot of 
synovitis.  The examiner gave an impression of advanced 
osteoarthritis left ankle with osteonecrosis of the talus.

A December 1996 letter from Dr. Moretti stated that the 
veteran had a service-related fracture of his left ankle and 
instep in 1955.  

In the February 2003 VA Joints examination report the veteran 
stated that he incurred an injury to his left ankle while in 
service at Fort Benning, Georgia, in 1956.  He stated that 
the injury occurred initially when he fell through a 
trampoline.  He had some pain and swelling of the left ankle 
at that time, but this did not really limit his activities 
except for running.  The veteran also stated that his left 
ankle symptoms did not become severe until 1972.  Examination 
of the left ankle revealed some tenderness over the anterior 
aspect of the ankle.  The range of motion was from 20 degrees 
of dorsiflexion to 40 degrees of plantar flexion.  There was 
some moderate swelling about the ankle.  The diagnosis was 
osteoarthritis of the left ankle with avascular necrosis of 
the talus.  The examiner also believed it was as likely as 
not that "the above diagnoses are causally related to the 
injuries [the veteran] claims occurred while he was in the 
military."  The February 2003 VA Radiographic report showed 
that there was a marked narrowing of the joint space in the 
left ankle.  There was irregularity and heterogeneous 
increased density in the talus which could raise the 
possibility of avascular necrosis.  There were no acute 
fractures or dislocations.

Finally, a progress note from the Fallon Clinic dated in 
October 2004 showed a history of osteoarthritis of the left 
ankle.

The Board finds that service connection for residuals of a 
left ankle injury is not warranted on either a direct or a 
presumptive basis.  The veteran's service medical records are 
unavailable and there is no other contemporaneous record of 
an in-service complaint, diagnosis, or treatment of a left 
ankle injury.  There is also no record of complaint, 
diagnosis, or treatment of right shoulder arthritis within 
the one year presumptive period.  The first medical evidence 
of a chronic left ankle disability comes roughly 22 years 
after the injury was said to have taken place.  This lengthy 
period without complaint or treatment is evidence that there 
has not been a continuity of symptomatology, and weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Despite the assertions provided 


in the record that the veteran's left ankle condition is due 
to an injury sustained when he fell through a trampoline in-
service there unfortunately remains no contemporaneous 
evidence that it occurred in service.   The VA examiner's 
statement that the veteran's current condition is more likely 
than not due to injuries the veteran claimed occurred while 
he was in the military is not a statement of etiological 
fact, but instead appears to be only by history and is not a 
medical opinions as to the date of onset of his disease 
process.  The Board acknowledges that the veteran's service 
medical records were destroyed and that the Board has a 
heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule.  Even so, the Board finds that for the 
reasons stated above the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of a left ankle injury and the veteran's claim must 
be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection for 
residuals of a left ankle injury must be denied.

D.  Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection for residuals of a right shoulder injury and 
residuals of a left ankle injury.  It follows that there is 
not such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).




II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
October 2002, May 2004, and January 2005.  Since these 
letters fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
January 2005 letter contained a specific request that the 
appellant send information describing the evidence or the 
evidence itself to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a March 
2005 supplemental statement of the case (SSOC).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, it appears that the initial AOJ 
decision was made prior to the veteran having been adequately 
and fully informed of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

Service connection for residuals, right shoulder injury, is 
denied.

Service connection for residuals, right elbow injury, is 
granted.

Service connection for residuals, left ankle injury, is 
denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


